       5:19-cv-02678-KDW           Date Filed 02/03/21     Entry Number 30       Page 1 of 33




                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF SOUTH CAROLINA

     Laquita T. Simmons,                           ) Civil Action No. 5:19-2678-KDW
                                                   )
                            Plaintiff,             )
                                                   )
      vs.                                          )
                                                   )                    ORDER
     Andrew Saul, Commissioner of Social           )
     Security Administration,                      )
                                                   )
                            Defendant.             )
                                                   )

            This social security matter is before the court pursuant to 28 U.S.C. § 636(c) and Local

Civil Rule 83.VII.02 (D.S.C.) for final adjudication, with the consent of the parties, of Plaintiff’s

petition for judicial review. Plaintiff brought this action pursuant to 42 U.S.C. § 405(g) to obtain

judicial review of the final decision of the Commissioner of Social Security (“Commissioner”)

denying her claim for Disability Insurance Benefits (“DIB”) and Supplemental Security Income

(“SSI”) pursuant to the Social Security Act (“the Act”). Having carefully considered the parties’

submissions and the applicable law, the court reverses and remands the Commissioner’s decision

for expedited action for the reasons discussed herein.

I.          Relevant Background

               A. Procedural History

            This is the second time the undersigned has considered Plaintiff’s appeal of the

Commissioner’s decisions regarding her July 30, 2014 1 applications for DIB and SSI; Plaintiff

alleges a disability-onset date of March 17, 2014. Tr. 197-212. Her applications were denied

initially, Tr. 87-89, and upon reconsideration, Tr. 124-27. Plaintiff requested a hearing by an



1
 Although Plaintiff’s applications are dated July 29, 2014, Plaintiff’s Disability Determination
and Transmittals indicate a protective filing date of July 30, 2014. Tr. 87, 124.
     5:19-cv-02678-KDW          Date Filed 02/03/21      Entry Number 30        Page 2 of 33




Administrative Law Judge (“ALJ”), Tr. 143-44, and on February 11, 2016, a hearing was held

before ALJ Edward T. Morriss. Tr. 38-61. On March 21, 2016, the ALJ issued a decision finding

Plaintiff was not disabled, Tr. 17-32, and Plaintiff sought review by the Appeals Council, Tr. 13-

15. After the Appeals Council denied the request for review, Tr. 1-6, Plaintiff appealed the

unfavorable decision to the United States District Court of South Carolina and obtained an order,

filed January 16, 2018, reversing the Commissioner’s decision and remanding the case for further

administrative action, Tr. 878-79. 2 Based on the court’s order, on March 23, 2018, the Appeals

Council vacated the ALJ’s final decision and remanded the matter back to the ALJ for further

consideration. Tr. 882-86. Judge Morriss conducted a second administrative hearing on April 10,

2019, at which Plaintiff, who was represented by counsel, testified. Tr. 817-35. On July 8, 2019,

the ALJ issued an unfavorable decision finding Plaintiff was not disabled from March 17, 2014

through the date of the decision. Tr. 791-816. Plaintiff appealed the final decision to this court in

a Complaint filed on September 23, 2019. ECF No. 1.

           B. Plaintiff’s Background

       Plaintiff was born in September 1982, and was 31 years old as of her alleged onset date of

March 17, 2014. Tr. 242. Plaintiff completed the twelfth grade and has not completed any type of

specialized job training, trade, or vocational school. Tr. 247. Plaintiff’s past relevant work

(“PRW”), from April 2005 through March 2014, was as a warehouse worker. Id. Plaintiff indicated

she stopped working on March 17, 2014, due to her medical conditions of anxiety, depression,

ulcers – abdominal pain, brain tumor – no feeling in middle of head, seizures, and headaches. Tr.




2
  The undersigned magistrate judge recommended Plaintiff’s case be remanded to the ALJ for
further analysis of a treating physician’s opinion and for reassessment of Plaintiff’s severe
impairments, residual functional capacity (RFC), and credibility. Tr. 862-79. Neither party filed
objections to the Report and Recommendation and the district judge adopted it in its entirety. Tr.
878-79. See Simmons v. Comm’r, 5:16-cv-2893-TMC (D.S.C.).
                                                 2
     5:19-cv-02678-KDW           Date Filed 02/03/21      Entry Number 30         Page 3 of 33




246-47. In a Disability Report – Appeal dated November 24, 2014, Plaintiff indicated a change in

her condition and described “more headaches and anxiety and memory loss, vision getting

worse[.]” Tr. 281. In a second Disability Report – Appeal dated May 7, 2015 Plaintiff indicated

other changes to her conditions noting: “My seizures and vision are not getting any better. I still

can’t concentrate and have headaches that are much worse that stop me from even moving. There

is no feeling in the middle of my head. Also my anxiety has gotten to the worse it has ever been.”

Tr. 291. Plaintiff also noted that her brain tumor and cancer had recently come back and her “brain

has swelling in it.” Id. Plaintiff indicated that “[w]ith all these conditions I can’t even get out of

my house or have enough energy or time to do a job. The cancer and brain tumor really have taken

a toll on me physically and mentally.” Tr. 295.

           C. Plaintiff’s Second Administrative Hearing

       Plaintiff and her counsel appeared at her second administrative hearing on April 10, 2019.

Tr. 817-35. There were no other witnesses at the hearing. Id. In response to questions from the

ALJ, Plaintiff testified that she was 36 years old and had completed school through the 12th grade

attending regular classes. Tr. 41.

       Plaintiff’s counsel noted he had not been her counsel during her first administrative hearing

but that he would not ask the same questions that had been asked of her in that hearing. Tr. 821. 3

Plaintiff testified she had not worked at all since March of 2014 and that she was living with her

mother and stepfather, who were assisting her financially. Tr. 822. Plaintiff confirmed that her

doctors continued to keep an eye on her brain tumor because they had not been able to remove all


3
 As the ALJ noted in his most recent decision Plaintiff “has a history of a left frontal brain tumor
and she underwent a craniotomy in June 2013.” Tr. 797. At Plaintiff’s earlier hearing she testified
that the tumor had been discovered after her complaints of migraine headaches and that, since the
surgery, the tumor had returned and she had headaches about two to three times a week. Tr. 57-
58. The full transcript of Plaintiff’s earlier administrative hearing testimony is available at Tr. 38-
61.
                                                  3
     5:19-cv-02678-KDW           Date Filed 02/03/21      Entry Number 30         Page 4 of 33




of it. She noted there had not been any increase in size according to the recent MRIs. Id. Counsel

asked her whether the headaches she had been having had changed at all since the prior (February

2016) hearing. Tr. 822. Plaintiff indicated that the headaches had changed, noting things had

become more stressful for her, which caused more headaches. Tr. 822-23. Plaintiff did not recall

what had become more stressful. Tr. 823. Plaintiff testified that she had a “migraine headache, a

severe headache” almost every other day. Tr. 823. Plaintiff indicated that, on days she had

headaches, she typically had throbbing, numbing pain that began in the morning. Tr. 823. She said

she felt the pain mainly on the left side of her head. Id. Once she felt the pain she would take either

Motrin or prescribed oxycodone and then have to “lie down for at least any hour.” Id. Plaintiff

further described the pain as sometimes making her nauseated and sensitive to light, which caused

her to need to lie down in a darkened room. Tr. 823-24. Plaintiff explained that it typically took

about half of a day for her to recover from her headaches. Tr. 824. Plaintiff also indicated that

stress and fear over medical and financial matters sometimes made the headaches worse. Tr. 824.

She indicated she worries constantly about what will happen with her tumor. Tr. 824. Her doctors,

including her psychiatrist Dr. Kochar 4 and her primary care physician Dr.[Keith] Lackey, have

advised Plaintiff to practice breathing techniques in combination with medication to treat the

headaches. Tr. 825. Plaintiff noted the medication and breathing did not help keep her from having

headaches. Tr. 825.

       Regarding Plaintiff’s depression and anxiety, she indicated she had recently been switched

to a different medication, Wellbutrin, which was working “somewhat” to help her with depression.

Tr. 825. She noted, though, that she continued to have symptoms. Id. Plaintiff indicated she was




4
 “Dr. Kochar” is the phonetic spelling in the administrative transcript. This may be a reference to
psychiatrist Sarah Coker, M.D., who began treating Plaintiff in August 2016 upon referral from
her primary care provider. See Tr. 1074-1106.
                                                  4
     5:19-cv-02678-KDW          Date Filed 02/03/21      Entry Number 30        Page 5 of 33




unable to concentrate after the brain surgery and her anxiety caused issues relating to other people.

She said she had panic attacks when she was around a crowd of people. Tr. 826. Plaintiff indicated

she was not going to church or other social activities as much as she had been. Tr. 826-27. Plaintiff

indicated she had tried to be a part of an exercise group for others with cancer, but she stopped

going, noting the program “became too much” and it “stopped a week later[.]” Tr. 87. Plaintiff

elaborated that it would have been difficult for her to do the different exercises in an overcrowded

gym. Tr. 827.

       When asked about her ongoing medical care, Plaintiff indicated she saw her primary care

doctor and her psychiatrist every two to three months and she had periodic MRIs. Tr. 828. Plaintiff

indicated she had been seeing Dr. Lackey since the beginning of issues with the tumor—from

about 2013 or 2014. Tr. 828. Plaintiff noted Dr. Lackey also tracked Plaintiff’s care by other

providers. Tr. 828. Plaintiff indicated her oncologist had been Dr. [Ashley] Sumrall; however, Dr.

Sumrall had gone to North Carolina and referred Plaintiff to a new oncologist and neurologist. Tr.

828. Plaintiff noted she had spent “pretty much an entire day” being evaluated by Dr. [Gordon]

Teichner [phonetically spelled “Tightner” in transcript] and his staff for an evaluation. Tr. 828-29.

In addition to testing Dr. Teichner spent time interviewing Plaintiff. Tr. 829. Plaintiff recalls she

had not spent as long with other psychologists to whom she had been sent in 2014 and 2015 (Dr.

Spivey and Dr. McClain). Tr. 829. In responding to her attorney Plaintiff summarized her overall

state of health as being “about the same” as it had been several years ago. Tr. 829.

       The ALJ asked Plaintiff questions, beginning by asking her to describe a “typical day”

when she was “not having the headaches.” Tr. 830. Plaintiff responded that she would wake up

around 7 or 8:00 a.m., take her medications, fix breakfast, take a shower, and try to do some

chores—such as cleaning her room, folding her clothes, or doing dishes. Tr. 830. Plaintiff said her

mother did the laundry otherwise. Tr. 830. Plaintiff said she watched TV a little bit, but did not

                                                 5
      5:19-cv-02678-KDW           Date Filed 02/03/21      Entry Number 30        Page 6 of 33




read anymore. Tr. 830-31. She said she used to read a lot but that required concentration. Tr. 831.

Plaintiff also indicated sometimes she would also spend time with her sisters and nephews when

they came to visit. Tr. 831.

          The ALJ also asked about Plaintiff’s headaches, inquiring whether she had “migraines or

are they just headaches that feel like migraines?” Tr. 832. Plaintiff responded that she thought they

were the same thing but that she had migraines—“really strong and throbbing.” Tr. 832. The ALJ

asked whether Plaintiff had been prescribed Imitrex, and she said she had not. Tr. 832.

          Plaintiff indicated she was 5’7” tall and weighed 285 pounds, which was more than the

approximately 200 pounds she weighed when she last worked. Tr. 832. Plaintiff testified she

believed her excess weight affected what she was able to do, including impacting her ability to

walk for a long period or to climb steps. Tr. 833.

          The hearing concluded with a colloquy between counsel and the ALJ concerning several

exhibits. Tr. 833-35.

II.       Discussion

               A. The ALJ’s Findings

          In his July 8, 2019 decision, the ALJ made the following findings of fact and conclusions

of law:

          1.      The claimant meets the insured status requirements of the Social Security
                  Act through September 30, 2019.

          2.      The claimant has not engaged in substantial gainful activity since March 17,
                  2014, the alleged onset date (20 CFR 404.1571 et seq., and 416.971 et seq.).

          3.      The claimant has the following severe impairments: brain tumor status post
                  craniotomy; headaches; depression; and anxiety (20 CFR 404.1520(c) and
                  416.920(c)).

          4.      The claimant does not have an impairment or combination of impairments
                  that meets or medically equals the severity of one of the listed impairments


                                                   6
     5:19-cv-02678-KDW            Date Filed 02/03/21        Entry Number 30         Page 7 of 33




                 in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525
                 and 404.1526, 416.920(d), 416.925 and 416.926).

       5.        After careful consideration of the entire record, I find that the claimant has
                 the residual functional capacity to perform a full range of work at all
                 exertional levels but with the following nonexertional limitations: never
                 climb ladders, ropes, or scaffolds; avoid all exposure to hazards and
                 concentrated exposure to noise; understand, remember, and carry out only
                 simple instructions; and no ongoing public interaction.

       6.        The claimant is unable to perform any past relevant work (20 CFR 404.1565
                 and 416.965).

       7.        The claimant was born on September 30, 1982 and was 31 years old, which
                 is defined as a younger individual age 18-49, on the alleged disability onset
                 date (20 CFR 404.1563 and 416.963).

       8.        The claimant has at least a high school education and is able to communicate
                 in English (20 CFR 404.1564 and 416.964).

       9.        Transferability of job skills is not an issue in this case because the claimant’s
                 past relevant work is unskilled (20 CFR 404.1568 and 416.968).

       10.       Considering the claimant’s age, education, work experience, and residual
                 functional capacity, there are jobs that exist in significant numbers in the
                 national economy that the claimant can perform (20 CFR 404.1569,
                 404.1569(a), 416.969, and 416.969(a)).

       11.       The claimant has not been under a disability, as defined in the Social
                 Security Act, from March 17, 2014, through the date of this decision (20
                 CFR 404.1520(g) and 416.920(g)).

Tr. 796-93, 808-09. 5

              B. Legal Framework

                 1. The Commissioner’s Determination-of-Disability Process

       The Act provides that disability benefits shall be available to those persons insured for

benefits, who are not of retirement age, who properly apply, and who are “under a disability,”

defined as:



5
 The only difference between the ALJ’s findings in his second decision and the earlier decision is
that the second decision includes headaches as a severe impairment. Cf. Tr. 22-23, 25, 30-31.
                                                    7
     5:19-cv-02678-KDW          Date Filed 02/03/21      Entry Number 30        Page 8 of 33




       inability to engage in any substantial gainful activity by reason of any medically
       determinable physical or mental impairment which can be expected to result in
       death or which has lasted or can be expected to last for a continuous period of not
       less than 12 months[.]

42 U.S.C. § 423(d)(1)(A); see also 42 U.S.C. § 1382c(a)(3)(A).

       To facilitate a uniform and efficient processing of disability claims, regulations

promulgated under the Act have reduced the statutory definition of disability to a series of five

sequential questions. See, e.g., Heckler v. Campbell, 461 U.S. 458, 461 n.2 (1983) (discussing

considerations and noting “need for efficiency” in considering disability claims). An examiner

must consider the following: (1) whether the claimant is working; (2) whether the claimant has a

severe impairment; (3) whether that impairment meets or equals an impairment included in the

Listings; 6 (4) whether such impairment prevents claimant from performing PRW; and (5) whether

the impairment prevents the claimant from performing specific jobs that exist in significant

numbers in the national economy. See 20 C.F.R. § 404.1520, § 416.920. These considerations are

sometimes referred to as the “five steps” of the Commissioner’s disability analysis. If a decision

regarding disability may be made at any step, no further inquiry is necessary. 20 C.F.R. §

404.1520(a)(4) and § 416.920(a)(4) (providing that if Commissioner can find claimant disabled or

not disabled at a step, Commissioner makes determination and does not go on to the next step).




6
  The Commissioner’s regulations include an extensive list of impairments (“the Listings” or
“Listed impairments”) the Agency considers disabling without the need to assess whether there
are any jobs a claimant could do. The Agency considers the Listed impairments, found at 20 C.F.R.
part 404, subpart P, Appendix 1, severe enough to prevent all gainful activity. 20 C.F.R. §
404.1525. If the medical evidence shows a claimant meets or equals all criteria of any of the Listed
impairments for at least one year, she will be found disabled without further assessment. 20 C.F.R.
§ 404.1520(a)(4)(iii); § 416.920(a)(4)(iii). To meet or equal one of these Listings, the claimant
must establish that his impairments match several specific criteria or be “at least equal in severity
and duration to [those] criteria.” 20 C.F.R. § 404.1526; § 416.926; Sullivan v. Zebley, 493 U.S.
521, 530-31 (1990); see Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (noting the burden is on
claimant to establish his impairment is disabling at Step 3).
                                                 8
     5:19-cv-02678-KDW          Date Filed 02/03/21      Entry Number 30        Page 9 of 33




       A claimant is not disabled within the meaning of the Act if he/she can return to PRW as it

is customarily performed in the economy or as the claimant actually performed the work. See 20

C.F.R. § 404.1520(a), (b); § 416.920(a), (b); Social Security Ruling (“SSR”) 82–62 (1982). The

claimant bears the burden of establishing his inability to work within the meaning of the Act. 42

U.S.C. § 423(d)(5).

       Once an individual has made a prima facie showing of disability by establishing the

inability to return to PRW, the burden shifts to the Commissioner to come forward with evidence

that claimant can perform alternative work and that such work exists in the regional economy. To

satisfy that burden, the Commissioner may obtain testimony from a VE demonstrating the

existence of jobs available in the national economy that claimant can perform despite the existence

of impairments that prevent the return to PRW. Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir.

2002). If the Commissioner satisfies that burden, the claimant must then establish that she is unable

to perform other work. Hall v. Harris, 658 F.2d 260, 264–65 (4th Cir. 1981); see generally Bowen,

482 U.S. at 146. n.5 (regarding burdens of proof).

                    2. The Court’s Standard of Review

     The Act permits a claimant to obtain judicial review of “any final decision of the

Commissioner made after a hearing to which he was a party.” 42 U.S.C. § 405(g). The scope of

that federal court review is narrowly tailored to determine whether the findings of the

Commissioner are supported by substantial evidence and whether the Commissioner applied the

proper legal standard in evaluating the claimant’s case. See id., Richardson v. Perales, 402 U.S.

389, 390 (1971); Walls v. Barnhart, 296 F.3d at 290 (citing Hays v. Sullivan, 907 F.2d 1453, 1456

(4th Cir. 1990)).

       The court’s function is not to “try these cases de novo or resolve mere conflicts in the

evidence.” Vitek v. Finch, 428 F.2d 1157, 1157-58 (4th Cir. 1971); see Pyles v. Bowen, 849 F.2d

                                                 9
       5:19-cv-02678-KDW       Date Filed 02/03/21       Entry Number 30         Page 10 of 33




846, 848 (4th Cir. 1988) (citing Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)). Rather,

the court must uphold the Commissioner’s decision if it is supported by substantial evidence.

“Substantial evidence” is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson, 402 U.S. at 390, 401; Johnson v. Barnhart, 434 F.3d 650,

653 (4th Cir. 2005); see also Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (explaining that,

“whatever the meaning of ‘substantial’ in other contexts, the threshold for such evidentiary

sufficiency is not high,” as it means only “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion”). Thus, the court must carefully scrutinize the entire

record to assure there is a sound foundation for the Commissioner’s findings, and that his

conclusion is rational. See Vitek, 428 F.2d at 1157-58; see also Thomas v. Celebrezze, 331 F.2d

541, 543 (4th Cir. 1964). If there is substantial evidence to support the decision of the

Commissioner, that decision must be affirmed “even should the court disagree with such decision.”

Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

III.     Analysis

         Plaintiff asserts that (1) the ALJ erred by improperly weighing the medical opinion

evidence of treating physicians Dr. Sumrall and Dr. Lackey and consulting examiner Dr. Teichner;

(2) the ALJ issued a mental residual functional capacity (“RFC”) finding that failed to properly

incorporate limitations within the credited medical source opinion and that was unsupported by

substantial evidence in the record; and (3) the ALJ failed to properly evaluate Plaintiff’s subjective

allegations. Plaintiff seeks remand for an award of benefits or, alternatively, remand for a

reassessment of Plaintiff’s RFC, considering all medical opinions, a reassessment of Plaintiff’s

subjective complaints, and consideration of vocational witness testimony. Pl. Br. 1, 47, ECF No.

17; see also id. at 31 (alleging harmful error based on the ALJ’s failure to “summon a vocational

expert to provide testimony regarding the vocational impact of any headache-related non-

                                                 10
    5:19-cv-02678-KDW               Date Filed 02/03/21      Entry Number 30     Page 11 of 33




exertional impairment, such as time off task/absent or any mental impairments[.]”). The

Commissioner responds that the ALJ’s decision appropriately considered the record evidence,

including opinion evidence, and the decision is supported by substantial evidence. Def. Br., ECF

No. 20.

             A. Consideration of opinion evidence

          Plaintiff first alleges error in the ALJ’s consideration and weighing of the medical opinion

evidence. Plaintiff alleges the ALJ erred by discounting the opinions of treating physicians Dr.

Sumrall and Dr. Lackey and examining/consulting neuro-psychologist Dr. Teichner. Pl. Br. 29-37.

In addition, Plaintiff alleges the ALJ erred by failing to consider the court’s prior findings in

discounting Dr. Sumrall’s opinion. Id. at 31-32. The Commissioner disagrees, arguing the ALJ

appropriately considered and discounted portions of the opinions of Dr. Sumrall, Dr. Lackey, and

Dr. Teichner based on all record evidence. Def. Br. 15-20.

                       1.         Opinion evidence

          In considering Plaintiff’s challenge to the ALJ’s consideration of the opinion evidence the

court first sets out the various opinions in the record. For those from treating sources—Dr. Sumrall

and Dr. Lackey—the court also sets out relevant medical history with those providers.

                             a.        Treating physicians

                                              i. Treatment by neuro-oncologist, Ashley Sumrall,
                                                 M.D.

          Plaintiff saw Dr. Sumrall on March 17, 2015 for what was noted to be a follow-up

appointment. Tr. 703. 7 Dr. Sumrall noted that she continued to treat Plaintiff subsequent to her




7
 The March 17, 2015 treatment note indicates it is a follow-up appointment, references prior
appointments, and indicates Plaintiff had her initial visit with RSFH [Roper St. Francis Hospital]
Neuro-Oncology clinic on November 5, 2013. Tr. 703. However, the record does not seem to
contain treatment notes from Dr. Sumrall prior to March 17, 2015.
                                                     11
    5:19-cv-02678-KDW          Date Filed 02/03/21      Entry Number 30        Page 12 of 33




June 2013 craniotomy. Tr. 703. Dr. Sumrall noted Plaintiff had missed some appointments and

that, at her last visit she had been experiencing sadness. Plaintiff had attempted suicide and

medications had been changed. Plaintiff noted infrequent panic spells and occasional headaches,

described as “sharp and shooting.” Tr. 703. Plaintiff indicated she took Excedrin for the headaches

and was not experiencing nausea, photophobia, or balance issues. Tr. 703. Dr. Sumrall noted

Plaintiff had poor short-term memory and issues with attention span. Tr. 704. Upon examination,

Dr. Sumrall noted Plaintiff had a “depressed affect” and was “[t]earful when discussing recent

past.” Tr. 705. Plaintiff was noted to be “doing well from tumor standpoint,” was tolerating the

seizure medications of dilantin and Keppra well, and indicated Plaintiff’s psychiatrist could

consider a different seizure medication. Tr. 706. Dr. Sumrall noted Plaintiff’s headaches seemed

to be infrequent at that time, sporadic use of NSAIDS was appropriate, and Plaintiff was to advise

of any change in pattern. Tr. 706. Dr. Sumrall reviewed with Plaintiff that “depression is often a

symptom associated with brain tumors.” Tr. 706.

       Plaintiff returned to Dr. Sumrall on April 28, 2015, and Dr. Sumrall noted that Plaintiff’s

infrequent panic spells and depressive symptoms were better. Tr. 700. Plaintiff reported that, since

her last visit she has “increasing frequency and severity of headaches” that are “deep, aching and

associated with left scalp tenderness. She also has left blurred vision and eye dryness. The

[headaches] sometime[s] wake her from sleep and/or make going to sleep difficult.” Tr. 700.

Plaintiff said she did not have “concurrent nausea, photophobia, phonophobia.” Tr. 701. Plaintiff

indicated she had ongoing difficulty with short-term memory and attention span. Tr. 701. Upon

examination, Dr. Sumrall noted that Plaintiff’s “left arm and leg seem a little weaker today than

they have been” and noted an ongoing depressed affect with tearfulness. Tr. 701, 702.

       At the May 12, 2015 treatment visit, Plaintiff notified Dr. Sumrall that she had stopped

seeing her regular therapist because of insurance changes. Tr. 689-90. Plaintiff indicated her panic

                                                12
    5:19-cv-02678-KDW          Date Filed 02/03/21      Entry Number 30        Page 13 of 33




spells were infrequent and “better,” her depressive symptoms also seemed “better,” but she was

still having crying spells. Tr. 690. Plaintiff continued to report poor short-term memory and

struggling with her attention span. Tr. 690. Dr. Sumrall noted that Plaintiff had been given a trial

of Amerge, which resulted in some improvement of headaches, although Plaintiff still continued

taking NSAIDs. Tr. 690. Plaintiff described her headaches as “deep, aching and associated with

left scalp tenderness.” Tr. 690. Plaintiff did not describe having blurred vision or eye dryness and

denied having concurrent nausea, photophobia, phonophobia. Tr. 695. Plaintiff still struggled with

short-term memory and attention span. Tr. 690. Plaintiff’s left arm and leg seemed stable, “maybe

even better.” Tr. 690. Plaintiff was prescribed Amerge 1 mg for migraine headaches. Tr. 690-91.

Dr. Sumrall noted that Plaintiff’s “course has been complicated by psychological issues.” Tr. 692.

The tumor was clinically stable, and Plaintiff was “ok” from a seizure standpoint. Tr. 693.

Although the Amerge may have helped the headaches, Dr. Sumrall also recommended follow-up

with palliative medicine to assist with pain management. Tr. 693. She also noted that a new

therapist and counseling would be set up with the assistance of palliative medicine, and that the

Prozac dosage had been increased to 30 mg daily. Tr. 693. Finally, Dr. Sumrall noted that Plaintiff

“requested documentation for disability qualification. We will assess after MRI.” Tr. 693.

       The May 6, 2015 brain MRI noted no significant change. Tr. 751. A July 17, 2015 brain

MRI indicated “interval development of a subcentimeter region of enhancement” in the otherwise

stable tumor, with further short-term follow-up recommended to determine if it was granulation

tissue from the prior biopsy as opposed to a change or progression of the tumor itself. Tr. 731. A

September 11, 2015 brain MRI indicated that the lesion remained the same, and the previously

seen “small focus of enhancement in the lesion is either less conspicuous or resolved.” Tr. 778. A

December 28, 2015 brain MRI was stable. Tr. 777. A March 25, 2016 brain MRI indicated a stable

frontal lobe mass. Tr. 1053.

                                                13
    5:19-cv-02678-KDW          Date Filed 02/03/21      Entry Number 30        Page 14 of 33




       On March 29, 2016, Dr. Sumrall noted that Plaintiff was being prescribed Fioricet, but

continued to have headaches, which were occurring mostly in the afternoons and evenings. Tr.

1029. Plaintiff reported a headache at the appointment, which has started the night before and

continued despite taking Fioricet. Tr. 1029. Dr. Sumrall noted Plaintiff “seems to be leaning to one

side w[ith] walking.” Tr. 1029. Plaintiff denied having any seizures. Tr. 1029.

       On July 19, 2016, Dr. Sumrall noted Dr. Richter 8 had substituted Cymbalta for Prozac. Tr.

1026. Dr. Sumrall noted Fioricet had not helped Plaintiff’s headaches and prescribed Percocet up

to four times a day instead; Dr. Sumrall noted the headaches were “better with Percocet” although

Plaintiff noted having headaches with “stress, worrying etc. bending over, standing up.” Tr. 1026.

       MRIs taken July 18 and December 5, 2016; and April 10 and July 31, 2017 indicated no

changes in the brain, with a stable left frontal oligodendroglioma as compared to studies dating to

2013. Tr. 1045-49.

                                          ii. Dr. Sumrall’s opinions

       On May 21, 2015, Dr. Sumrall wrote a letter to “whom it may concern” providing the

following information:

       I see Laquita Simmons as a patient for an oliodendroglioma, which is a form of
       primary brain tumor. She was diagnosed with this illness in June 17, 2013 and had
       a craniotomy to remove part of the tumor. She has been monitored since then for
       progression of tumor. Briefly, she has been managed with systemic chemotherapy,
       immunotherapy external. She sees me every 4-8 weeks and receives surveillance
       MRI of the brain every few months.

       She has had continued headaches that have impacted her activities of daily living.
       She requires medications to manage these. I continue to monitor her for seizure
       activity, and she takes medication to prevent these. She is also experiencing
       depression for which she has been receiving psychotherapy and medical therapy. I
       have set her up with supportive care for management of her headaches as well as
       engaging her in a support group. I have emphasized the importance of continuation
       of psychotherapy.

8
 The record does not include treatment records from Dr. Richter. Elsewhere, Dr. Richter is referred
to as providing Plaintiff with pain management. See Tr. 1174, 1186.
                                                14
       5:19-cv-02678-KDW        Date Filed 02/03/21      Entry Number 30        Page 15 of 33




         Although this is not a quickly growing cancer, it is a chronic, incurable condition.
         I am happy to provide additional details if needed.

Tr. 788.

         In a June 2, 2016 letter addressed “To whom it may concern,” Dr. Sumrall reiterated that

Plaintiff continued under her care for her oligodendroglioma that was diagnosed in 2013.” Tr. 790.

Dr. Sumrall noted Plaintiff was “under observation” but “does suffer side effects from this tumor.

Unfortunately, this diagnosis is terminal. At some point the tumor will grow again and patient may

need treatment.” Tr. 790.

                                          iii. Treatment by physician Keith W. Lackey, M.D.

         Plaintiff saw Keith Lackey, M.D. on June 5, 2015 for what he indicated was a follow-up

visit. 9 Plaintiff reported that her “mood has been down. Feels like she needs her Prozac increased

to a total of 30 mg daily.” Tr. 686. She informed Dr. Lackey that her neurologist noted some

enlargement on the May MRI and has a follow-up MRI scheduled, but needs to have a

hysterectomy first. Tr. 696. Plaintiff reported headache and “anxiety/worsening depression.” Tr.

687.

         On September 14, 2015, Plaintiff reported to Dr. Lackey that she was “doing well”

“overall.” Tr. 760. Plaintiff continued to complain of headache and anxiety/depression. Tr. 761.

         On December 14, 2015, Plaintiff reported to Dr. Lackey that her “[m]emory is becoming

an issue.” Tr. 757. Plaintiff again noted headaches and “anxiety/depression.” Tr. 758. Medications

were continued. Tr. 759.

         On August 2, 2016, Plaintiff advised Dr. Lackey that she had been “having mini seizures”

and was following up with neurosurgery. Tr. 1183. She reported a headache and anxiety and


9
 The parties do not point to record evidence from Dr. Lackey prior to June 5, 2015. However,
Plaintiff testified that she had been seeing Dr. Lackey since her tumor surgery. Tr. 828.
                                                 15
    5:19-cv-02678-KDW          Date Filed 02/03/21     Entry Number 30        Page 16 of 33




depression during the examination. Tr. 1185. Dr. Lackey noted Plaintiff’s anxiety state was

“worse” and her headaches were worsening; he recommended Plaintiff follow up with specialists

(Dr. Richter for pain management as to headaches; psychiatry as to anxiety). Tr. 1185-86.

       On November 2, 2016, Plaintiff reported her seizures were stable; Dr. Lackey again noted

her headaches were worsening and recommended follow up with specialists. Tr. 1180, 1182.

       On May 1, 2017, Plaintiff reported she was no longer seeing Dr. Richter for pain

management and asked Dr. Lackey to take over the prescription of Percocet for her headaches. Tr.

1174. Plaintiff indicated that the phentermine prescribed for weight loss made her too anxious, and

she “is now going to the gym.” Tr. 1174. Dr. Lackey noted Plaintiff complained of headache and

anxiety/depression; he diagnosed “[c]hronic intractable headache, unspecified” and continued

Percocet 5-325 mg as needed. Tr. 1175-76. On August 14 and November 14, 2017, Dr. Lackey

noted Plaintiff had a headache at both appointments as well as anxiety/depression; he continued to

prescribe Percocet. Tr. 1169-70, 1172-73.

       On February 14, 2018, Dr. Lackey noted Plaintiff had a headache and increased anxiety at

the appointment; Plaintiff continued on Percocet. Tr. 1165-67. On May 23, 2018, Dr. Lackey noted

Plaintiff had a headache at the appointments and continued her on Percocet. He assessed Plaintiff

with “worsening headaches.” Tr. 1163-64. Plaintiff indicated she had a headache at her

appointments on August 23, 2018, November 19, 2018, and February 18, 2019. Dr. Lackey

continued to prescribe Percocet for the headaches. Tr. 1153-54,1157-58, 1160-61.

                                         iv. Dr. Lackey’s opinion

       In a letter dated April 4, 2019, Dr. Lackey indicated he was Plaintiff’s primary care

provider and was “familiar with her treatment provided by the specialists.” Tr. 1204. Dr. Lackey

continued as follows:



                                                16
    5:19-cv-02678-KDW          Date Filed 02/03/21      Entry Number 30        Page 17 of 33




       Plaintiff has a history of frequent migraine headaches which occur 2-3 times per
       week. Her migraine headaches are severe and associated with nausea and dizziness.
       They require her to lie down and take prescription pain medication for relief. It
       takes several hours before she can return to a baseline level of activity. The onset
       of these migraines is not predictable. Her symptoms are consistent with her history
       of surgery for a brain tumor in June of 2013.

Tr. 1204. Dr. Lackey opined Plaintiff “has not been able to sustain the physical and or mental

demands of work at any level of skill or physical exertion on a regular and continuing basis” since

she last worked in March 2014. Tr. 1204.

                                          v. Treatment by Neuro-oncologist David Cachia, M.D.

       Although the record does not contain an opinion from treating neuro-oncologist David

Cachia, M.D., the court includes a summary of his treatment records for completeness in

considering Plaintiff’s arguments. Dr. Cachia began treating Plaintiff on May 7, 2018. Tr. 1064.

At that initial appointment, Plaintiff reported fatigue, and noted an episode of expressive aphasia

while having a headache, which Dr. Cachia found “could certainly be suggestive of a focal

seizure.” Tr. 1064-65, 1067. Plaintiff’s seizure medication (Keppra) dosage was increased from

500 mg twice daily to 750 mg twice daily. Dr. Cachia recommended Plaintiff receive treatment

for her anxiety. Tr. 1067. On June 4, 2018, Plaintiff again reported fatigue, and Dr. Cachia noted

she had no more seizures with the increased Keppra dosage and was “clinically and

radiographically stable. There has been a slight increase in the size of the non enhancing mass

when compared to more remote studies eg 2015 but changes are subtle.” Tr. 1060, 1063.

       June 4 and September 17, 2018 brain MRIs noted no significant change in the frontal lobe

mass. Tr. 1069-73.

       On September 17, 2018, Dr. Cachia noted Plaintiff “[s]till [complains of] headaches that

are worse in the morning, associated with some photophobia” and worsened by stress. Tr. 1056.

Plaintiff “denie[d] any particular relieving factors.” Id. Plaintiff reported fatigue. Tr. 1057. Dr.


                                                17
    5:19-cv-02678-KDW          Date Filed 02/03/21       Entry Number 30        Page 18 of 33




Cachia noted on examination that Plaintiff “also has evidence of tension headaches for which she

has been prescribed percocet and oxycodone. Recommend trying to come slowly off these

medications and try instead exercise, relaxation techniques.” Tr. 1059. He noted Plaintiff was in

treatment with a psychologist, and “[i]f headaches persist, might try depakote vs topamax for

headache prophylaxis.” Tr. 1059.

       A January 14, 2019 brain MRI noted a stable mass, and Dr. Cachia noted Plaintiff had no

new symptoms and remained clinically and radiographically stable. Tr. 1198-1203.

                           b. One-time-examining consulting sources

       The record includes reports from several sources who examined Plaintiff one time, either

at the request of Plaintiff (through her attorney) or the Commissioner (through the state agency).

                                           i.   Gordon Teichner, Ph.D.

       On January 11, 2019, neuropsychologist Dr. Teichner saw Plaintiff for a

neuropsychological assessment, apparently at the request of Plaintiff’s counsel. Tr. 1108. Dr.

Teichner’s evaluation included reviewing Plaintiff’s medical records, administering numerous

tests, and examining her. Tr. 1107-51. Dr. Teichner issued a narrative report, which included

completed forms setting out opinions regarding Plaintiff’s mental impairments and functional

limitations relevant to the Social Security disability assessment criteria. Id. After examining

Plaintiff, Dr. Teichner noted, “[a]ttention and concentration weaknesses were apparent” and

Plaintiff’s “mood was anxious and depressed” with a congruent affect. Tr. 1111. Dr. Teichner’s

report includes a summary of the results of the 18 tests he administered. Tr. 1110-17. Dr. Teichner

diagnosed mild neurocognitive disorder due to oligodendroglioma (brain tumor) and

craniotomy/partial tumor resection; seizure disorder; migraine headache; major depressive

disorder, recurrent, severe without psychotic features; generalized anxiety disorder; panic disorder;



                                                 18
    5:19-cv-02678-KDW          Date Filed 02/03/21      Entry Number 30        Page 19 of 33




agoraphobia; and unspecified personality disorder (paranoid and borderline personality disorder

traits). Tr. 1117. Dr. Teichner provided several paragraphs in conclusion, including the following:

       [Plaintiff] demonstrates an abnormal neuropsychological profile. . . . Her
       neurocognitive profile reflects probable cortical and subcortical frontal lobe
       deficits. Such findings are not surprising given the presence of an
       oligodendroglioma in this region, and due to the fact that she underwent a partial
       resection of this oligodendroglioma in 2013. . . .

       By definition (DSM-5 / ICD-10) these neurological deficits are consistent with a
       diagnosis of a Mild Neurocognitive Disorder. The probable etiologies accounting
       for this neurocognitive disorder include the [oligodendroglioma and partial tumor
       resection] performed in 2013. Unfortunately, this cognitive dysfunction is probably
       permanent when considering the nature of the neurological insult, ongoing presence
       of this slow-growing tumor, and the amount of time that has transpired since this
       partial tumor resection.

       [Plaintiff] concurrently demonstrates a number of severe psychiatric challenges. At
       the forefront is extremely problematic depression which has been treatment
       resistant. She continues to demonstrate severe depression (i.e., a Major Depressive
       Disorder) even though she has pursued multiple and appropriate psychotropic
       medication trials.

       Her second area of psychological challenge pertains to very problematic anxiety.
       Such anxiety has also been treatment resistant. . . . She also demonstrates very
       problematic panic attacks (i.e., Panic Disorder) and a diagnosis of mild
       Agoraphobia.
       ....

       Examination results reflect a range of functional deficits. Due to the combined
       effects of her physical and psychiatric conditions, she demonstrates very poor
       stamina and persistence. . . .

       Within a reasonable degree of neuropsychological certainty, it is my professional
       opinion that [Plaintiff] is permanently disabled. This is due to the combined effects
       of these neurocognitive (neurological) and psychological disorders that she
       demonstrates. In turn, these conditions have resulted in functional work deficits.
       No medical treatments are available to improve her neurocognitive abilities. . . .

Tr. 1117-18.

       Dr. Teichner’s evaluation report included a response to a questionnaire regarding Listings

12.02, 12.04, 12.06, and 12.08, noting that the criteria for all four listed impairments were met,

including the presence of “marked” functional limitations. See 20 C.F.R. § 404, Subpart P,

                                                19
    5:19-cv-02678-KDW           Date Filed 02/03/21       Entry Number 30        Page 20 of 33




Appendix 1, Listings 12.02, 12.04, 12.06, and 12.08. Tr. 1124, 1134. Dr. Teichner also completed

a form regarding Ms. Simmons’ mental functional limitations, opining that Ms. Simmons was

either markedly or moderately impaired in all 20 specified areas of work-related mental

functioning. Tr. 1135-39.

                                           ii. Temisan Etikerentse, M.D.

       Plaintiff saw Temisan Etikerentse, M.D. on October 20, 2014, at the Commissioner’s

request. Tr. 420-23. Plaintiff reported anxiety and depression for the past year, and “chronic

headaches for which [] she has been taking [] Motrin[.]” Tr. 421. Dr. Etikerentse noted that Plaintiff

“cries all the time and the patient is crying in the office. When I asked things about the brain tumor,

she cries . . . . She has seen a psychiatrist for 2 months, but presently on Zoloft and she said Zoloft

is not helping . . . . She was scheduled to see another psychiatr[ist], but apparently insurance [is]

not accepted by that physician group . . . .” Tr. 421. In the physical examination, Dr. Etikerentse

noted central nervous system abnormalities for “[m]ood as mentioned. The patient is crying and

severely depressed throughout the exam.” Tr. 423. Dr. Etikerentse’s assessment was: (1) “benign

brain tumor.... oligodendroglioma with status post resection... has had chronic headaches as a result

of that. She takes Motrin but I advised not to take that in light of history of peptic ulcer disease[;]

(2) seizure disorder; stable on Keppra for the past year; (3) peptic ulcer disease; (4) “[s]ignificant

depression.... definitely will benefit from psychiatric review.” Tr. 423. He did not provide a

functional assessment.

                                          iii. Cashton Spivey, Ph.D.

       On October 22, 2014, psychologist Cashton Spivey, Ph.D., examined and evaluated

Plaintiff at the Commissioner’s request. Tr. 424-29. Plaintiff reported that, subsequent to surgery

for her brain tumor, she developed seizures (last seizure in July 2013), short-memory deficits,

headaches, top-of-head numbness, as well as depression and anxiety. Tr. 425-26. Examples of the

                                                  20
    5:19-cv-02678-KDW          Date Filed 02/03/21       Entry Number 30         Page 21 of 33




memory deficits included forgetting to take medication, misplacing objects, and forgetting

information in a conversation. Tr. 426. Despite taking Zoloft as prescribed, Plaintiff “did report

significant feelings of dysphoria” in addition to sleep disturbance, fluctuating appetite, low energy

level, attention/concentration problems, and recent crying spells, with generalized anxiety and

ruminations. Tr. 426. Regarding her activities, Plaintiff informed Dr. Spivey that she does the

dishes, laundry, makes the bed, sweeps, attends church, watches television, and will “walk her

neighborhood block,” but her mother performs the grocery shopping. Tr. 426.

       Upon examination, Dr. Spivey noted that Plaintiff’s “mood was sad and her affect was

slightly blunted . . . attention/concentration functioning ranged from fair to good. . . [and] engaged

in minimal eye contact.” Tr. 427. Dr. Spivey reported a full scale IQ of 77, and Dr. Spivey opined

that Plaintiff “appears to be an individual who operates primarily in the borderline intellectual

range.” Tr. 427-28. Dr. Spivey opined that Plaintiff “met the criteria for the following diagnoses:

(1) Major depressive disorder; (2) Unspecified anxiety disorder; (3) Probable neurocognitive

disorder due to brain tumor/neurosurgery (borderline intellectual functioning).” Tr. 428.

Regarding functional limitations, Dr. Spivey opined that:

       Ms. Simmons is currently performing certain household duties and chores
       independently. She would be capable of understanding simple instructions and
       performing simple tasks in the workplace. She would display difficulty
       understanding complex instructions and performing complex tasks in the
       workplace. This assessment is based primarily on her Full Scale IQ score on the
       WAIS-IV falling in the borderline range. She would currently display difficulty
       relating well to others in the workplace due to the magnitude of her reported
       dysphoria.

       She would display difficulty with stamina and persistence in the workplace due to
       her report of a low energy level, and attention/concentration problems.

Tr. 428-29.




                                                 21
    5:19-cv-02678-KDW          Date Filed 02/03/21       Entry Number 30         Page 22 of 33




                                          iv. Mark McClain, Ph.D.

       On February 19, 2015, psychologist Mark McClain, Ph.D. performed a mental status

examination of Plaintiff at the Commissioner’s request. Tr. 674-79. Dr. McClain’s report indicated

Plaintiff indicated she had stopped working in May 2014 after having had a seizure and having

been diagnosed with a brain tumor in July 2013. The tumor was removed in July 2013, and Plaintiff

returned to work. However, she had another seizure and was “experiencing significant memory

problems and an inability to concentrate. She stated that she could not remember how to do job

tasks which interfered with her ability to meet job expectations.” Tr. 675. Plaintiff explained she

had not had issues with meeting job expectations prior to the surgery. Because she was unable to

perform her job, she resigned in May 2014. Tr. 675.

       Dr. McClain also noted that Plaintiff stated she was “able to care for her personal needs”

and perform activities of daily living, and was able “to follow a 3-step direction when moving

from the waiting area to my office.” Tr. 675. He opined that Plaintiff appeared to be able to manage

her finances independently. Tr. 676. He noted that Plaintiff was currently being prescribed Prozac

for depressive symptoms and Xanax for anxiety symptoms. Tr. 676.

       On examination Dr. McClain noted that Plaintiff exhibited a “restricted affect” but did not

report significant symptoms of depression at the time of the examination. Tr. 676. Plaintiff

indicated that she was doing “okay” that day but noted her depression “generally comes and goes.”

Tr. 676. She reported that she usually will experience depression every other day. She indicated

that she “will experience 4 or 5 days of depression out of 7 during [an] average week.” Tr. 676.

Plaintiff also reported anxiety about having another seizure as well as worry about her health and

finances. Tr. 676. Dr. McClain noted Plaintiff’s prior overdose of prescription medication and her

inpatient psychiatric hospitalization after that suicide attempt. Tr. 676. Dr. McClain noted Plaintiff



                                                 22
    5:19-cv-02678-KDW          Date Filed 02/03/21       Entry Number 30        Page 23 of 33




described her depression and anxiety symptoms as being “directly associated with her health

situation and unemployment.” Tr. 676.

       Dr. McClain described Plaintiff’s thought processes as “logical, coherent, and organized.”

Tr. 677. Plaintiff “reported experiencing panic attacks, as evidenced by discrete periods of

extremely high anxiety accompanied by difficulty breathing, muscle tightness, racing thoughts,

and rapid heartbeat... she will experience panic attacks on a daily basis.” Tr. 677. She indicated

her last panic attack had occurred a week prior to the assessment. Tr. 677.

       Dr. McClain’s diagnostic impression was adjustment disorder with mixed anxiety and

depressed mood (chronic stressors) and panic disorder. Tr. 677. He noted that Plaintiff was

“currently reporting significant symptoms of depressed mood and anxiety which are directly

associated with her health issues, unemployment, and financial stress.” Tr. 677. Dr. McClain noted

Plaintiff had been “unsure as to whether she experienced depression prior to the brain surgery.”

Tr. 678.

       Dr. McClain’s clinical functional assessment noted Plaintiff had presented to the evaluation

well dressed and groomed and presented as being able to perform personal grooming

independently. Tr. 678. He noted Plaintiff was able to perform a full range of household chores

and had good communication skills, although she was “somewhat subdued during the assessment.”

Tr. 678. Regarding concentration, persistence and pace, Dr. McClain noted that Plaintiff “indicated

that she is experiencing significant concentration problems, which interfere with her ability to stay

with the tasks and complete them” although she was “not exhibiting cognitive deficits”. Tr. 678.

Dr. McClain also noted:

       She stated that after her surgery, she had problems concentrating and it took her
       much longer to complete tasks than before. She also had problems keeping up with
       others. She also reported that she started making mistakes following the surgery. .
       . . She reported significant problems after the tumor and stated that she frequently
       has to ask questions over and over in order to figure out what she needs to do. This

                                                 23
    5:19-cv-02678-KDW          Date Filed 02/03/21     Entry Number 30        Page 24 of 33




       would suggest that she is experiencing difficulty understanding and focusing on
       complex tasks in a work setting.

Tr. 678.

                          c.      Non-examining RFC assessments

       Non-examining state agency medical consultants reviewed the evidence available and

completed assessments. In November 2014, Holly Hadley, Psy.D. opined that Plaintiff did not

meet a mental impairment listed under 20 C.F.R. Part 404 Subpart P, App. 1 (the Listings). Tr. 66-

67. Dr. Hadley opined that Plaintiff could perform simple work tasks in a setting that “does not

require ongoing interaction with the public,” that she “may miss an occasional day of work

secondary to her symptoms”, and was able to “adapt to routine changes in the workplace.” Tr. 72.

Dr. Hadley indicated she had reviewed and given “great weight” to Dr. Spivey’s October 22, 2014

Consultative Evaluation findings, Tr. 67; however, Dr. Hadley further indicated there was “no

indication that there is opinion evidence from any source.” Tr. 72. On November 5, 2014, Cleve

Hutson, M.D., opined that Plaintiff had no exertional limitations, and could frequently perform

postural movements with no exposure to hazards. Tr. 68-70. In the “RFC-additional explanation”

section of the form Dr. Hutson noted Plaintiff had “[a]llege[d] headaches with standing, squatting,

bending Can’t walk far 10 minutes rest before resuming.” Tr. 70. Dr. Hutson indicated Plaintiff’s

allegations were “partially supported in the longitudinal record with exam imaging studies and

surgery.” Tr. 70.

       In the March 2015 assessment, Michael Neboschick, Ph.D. and Mary Lang, M.D., agreed

with Dr. Hadley’s and Dr. Hutson’s respective prior assessments. Tr. 102, 104, 116. The

reassessment also considered the evaluation by Dr. McClain, but no medical source opinions

regarding limitations was available. Tr. 104.




                                                24
    5:19-cv-02678-KDW          Date Filed 02/03/21     Entry Number 30        Page 25 of 33




                     2.       The ALJ’s consideration of the opinion evidence

       The ALJ noted there was opinion evidence that included “judgments about the nature and

severity of the impairments and resulting limitations, from [Plaintiff’s] treating physicians,

evaluating physicians, and the state agency medical consultants.” Tr. 806.

                          a. Consideration of opinions of treating physicians Dr. Sumrall and Dr.
                          Lackey

       The ALJ considered Dr. Sumrall’s May 2015 opinion that Plaintiff’s headaches “have

impacted her activities of daily living[]” and her noting the brain tumor is a “chronic, incurable

condition.” Tr. 806. The ALJ also acknowledged Dr. Sumrall’s June 2016 report that Plaintiff

“suffers from tumor side effects” and that the tumor “will grow again and [Plaintiff] will require

treatment.” Tr. 806 (citing exs. 21F and 22F). In relevant part, the ALJ found the following:

       Although I note that Dr. Sumrall was one of the claimant’s treating physicians, I
       accord this opinion little weight as it is not supported by the treatment notes of
       record. In regards to the claimant’s headaches, treatment notes showed that
       medications alleviated the claimant’s headache pain. While early records showed
       inconsistent pain relief with over-the counter medications and Fioricet, later
       treatment notes since 2016 showed that the claimant’s headache pain responded
       well to Percocet. (Exhibits 4F, 5F, 16, 19F, 23F-25F, and 28 F). Furthermore, all
       of the claimant’s postoperative brain MRIs showed a stable appearance to the tumor
       without any appreciable changes. While there was a very subtle increase in the
       tumor size, the claimant’s tumor-related symptoms did not worsen. Specifically,
       treatment notes show that her seizure disorder was well controlled with Keppra and
       her headache pain was alleviated with Percocet. Furthermore, the neurological
       evaluations of record remained normal. (Exhibits 4F, 5F, 13F, 18F, 20F, 24F, 25F,
       28F, and 29F). Such evidence is inconsistent with Dr. Sumrall’s opinion.

Tr. 806-07.

       The ALJ also considered Dr. Lackey’s April 2019 opinion that Plaintiff “has not been able

to sustain the physical and or mental demands of work at any level or skill or physical exertion on

a regular and continuing basis since March 2014 due to her headaches.” Tr. 807 (citing ex. 30F).

The ALJ gave this opinion “little weight, as it is not supported by the treatment records, which

showed that the claimant’s headache pain improved with Percocet.” Id. (citing exs. 23F-25F and

                                                25
    5:19-cv-02678-KDW          Date Filed 02/03/21       Entry Number 30        Page 26 of 33




28F). The ALJ noted decisions regarding whether one is disabled or unable to work are reserved

for the Commissioner. Id.

                     3.      The ALJ’s consideration of other opinion evidence

       The ALJ referenced the October 2014 of one-time evaluating, consulting psychologist Dr.

Spivey, giving it “great weight by restricting [Plaintiff] to understanding, remembering, and

carrying out simple instructions with ongoing public interaction.” Tr. 806. The ALJ noted Dr.

Spivey opined Plaintiff “would display difficulty with stamina and persistence in the workplace

due to the magnitude of her reported dysphoria” and her “report of a low energy level, and attention

concentration problems.” Tr. 806. The ALJ noted, though, that the “limitation regarding stamina

is outside [Dr. Spivey’s] expertise and the limitation regarding persistence in inconsistent with his

exam findings and the record as a whole.” He noted that Dr. Spivey’s opinion is “otherwise

consistent with the claimant’s mental status examination and test results. (Exhibit 7F).” Tr. 806.

       The ALJ considered the February 2015 opinion of examining consultant Mark McClain,

Ph.D. that Plaintiff “is able to perform normal activities of daily living and she would be able to

manage her finances independently [and] would experience difficulty understanding and focusing

on complex tasks in a work setting. (Exhibit 14F).” Tr. 806. The ALJ gave Dr. McClain’s opinion

“great weight by restricting [Plaintiff] to understanding, remembering, and carrying out only

simple instructions[,]” even though the ALJ noted Dr. McClain “seemed to base his opinion on

[Plaintiff’s] subjective complaints.” Tr. 806.

       Characterizing the January 2019 opinion of consulting examiner Gordon Teichner, Ph.D.

as one that Plaintiff is “permanently disabled due to the combined effects of her neurocognitive

and psychological disorders” and “will never demonstrate sufficient capacity to gain and maintain

any sort of meaningful employment[,]” the ALJ gave it “little weight.” Tr. 807. The ALJ indicated

Dr. Teichner’s opinion was “not supported by the examination findings of record, which document

                                                 26
     5:19-cv-02678-KDW         Date Filed 02/03/21      Entry Number 30        Page 27 of 33




improved mental health symptoms with a stable medication regimen. (Exhibits 14F, 16F, 19F,

25F, 26F, and 28F).” Tr. 807. The ALJ also noted that statements regarding whether a claimant is

disabled or cannot work are not given special significance by the Commissioner. Tr. 807.

       Without providing much detail as to the opinions of the state agency medical and

psychological consultants, the ALJ gave them “[g]reat weight” because they were “generally

consistent with the evidence of record.” Tr. 808.

       The ALJ summarized his finding that Plaintiff was capable of work at all exertional levels,

noting he had given the opinions of Doctors Spivey, McClain, and the state agency consultants

“great weight.” Tr. 808. He noted Plaintiff’s “headaches, anxiety and depression,” finding Plaintiff

could “understand, remember, and carry out simple instructions but she must not have any ongoing

public interaction.” Tr. 808. Considering the “aforementioned inconsistencies, particularly the

evidence that the claimant’s symptoms improved with treatment, as well as the claimant’s level of

daily activity,” the ALJ did not find Plaintiff’s allegation that she was “incapable of all work

activity consistent with the evidence.” Tr. 808.

                     4.     The court’s analysis of opinion evidence argument

       If a treating source’s medical opinion is “well-supported and ‘not inconsistent’ with the

other substantial evidence in the case record, it must be given controlling weight[.]” SSR 96-2p;

see also 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2) (providing treating source’s opinion will be

given controlling weight if well-supported by medically acceptable clinical and laboratory

diagnostic techniques and not inconsistent with other substantial evidence in the record). 10 As

recently explained by the Fourth Circuit Court of Appeals,

       Section 404.1527(c)(2) sets out two rules an ALJ must follow when evaluating a
       medical opinion from a treating physician. First, it establishes the “treating

10
  Sections 404.1527 and 416.927 cited and discussed herein apply to claims filed before March
27, 2017. Plaintiff’s claim under review was filed in 2014.
                                                   27
    5:19-cv-02678-KDW          Date Filed 02/03/21        Entry Number 30         Page 28 of 33




       physician rule,” under which the medical opinion of a treating physician is entitled
       to “controlling weight” if it is “well-supported by medically acceptable clinical and
       laboratory diagnostic techniques and is not inconsistent with the other substantial
       evidence in [the] case record.” 20 C.F.R. § 404.1527(c)(2); see also, e.g., Arakas v.
       Comm'r of SSA, 983 F.3d 83, 106–07 (4th Cir. 2020) (citing Section 404.1527(c)(2)
       and applying the treating physician rule); Brown v. Comm'r of SSA, 873 F.3d 251,
       255–56 (4th Cir. 2017) (same). Second, if a medical opinion is not entitled to
       controlling weight under the treating physician rule, an ALJ must consider each of
       the following factors to determine the weight the opinion should be afforded: (1)
       the “[l]ength of the treatment relationship and the frequency of examination”; (2)
       the “[n]ature and extent of the treatment relationship”; (3) “[s]upportability,” i.e.,
       the extent to which the treating physician “presents relevant evidence to support
       [the] medical opinion”; (4) “[c]onsistency,” i.e., the extent to which the opinion is
       consistent with the evidence in the record; (5) the extent to which the treating
       physician is a specialist opining as to “issues related to his or her area of specialty”;
       and (6) any other factors raised by the parties “which tend to support or contradict
       the medical opinion.” 20 C.F.R. § 404.1527(c)(2)(i)–(6).

Dowling v. Comm'r of Soc. Sec. Admin., No. 19-2141, 2021 WL 203371, at *4 (4th Cir. Jan. 21,

2021). In Dowling the Court of Appeals noted that, although “an ALJ is not required to set forth a

detailed factor-by-factor analysis in order to discount a medical opinion from a treating physician,

it must nonetheless be apparent from the ALJ’s decision that he meaningfully considered each of

the factors before deciding how much weight to give the opinion.” Dowling, 2021 WL 203371, at

*5 (emphasis in original). The rationale for the general rule affording opinions of treating

physicians greater weight is “because the treating physician has necessarily examined the applicant

and has a treatment relationship with the applicant.” Johnson, 434 F.3d at 654 (quoting Mastro v.

Apfel, 270 F.3d 171, 178 (4th Cir. 2001)). The ALJ has the discretion to give less weight to the

opinion of a treating physician when there is “persuasive contrary evidence.” Mastro, 270 F.3d at

176. SSR 96-2p requires that an unfavorable decision contain specific reasons for the weight given

to the treating source’s medical opinion, supported by the evidence in the case record, and must

be sufficiently specific to make clear to any subsequent reviewers the weight the adjudicator gave

to the treating source’s medical opinion and the reasons for that weight. In undertaking review of




                                                  28
    5:19-cv-02678-KDW          Date Filed 02/03/21      Entry Number 30        Page 29 of 33




the ALJ’s treatment of a claimant’s treating sources, the court focuses its review on whether the

ALJ’s opinion is supported by substantial evidence.

       Similarly, the Commissioner generally gives “more weight to the medical opinion of a

source who has examined [the claimant] than to the medical opinion of a medical source who has

not examined [the claimant].” 20 C.F.R. § 404.1527(c)(1); 416.927(c)(1).

       Having considered the ALJ’s decision in view of these regulatory directives, the court finds

that, once again, the ALJ failed to adequately consider the record evidence, particularly that of

Plaintiff’s complaints of lingering headaches and the 2015, 2016, and 2019 opinions of treating

physicians Dr. Sumrall and Dr. Lackey regarding, inter alia, Plaintiff’s headaches and their impact.

Previously, the court remanded the matter because the records relied on by the ALJ “[did] not

demonstrate that medications consistently alleviated Plaintiff’s headache pain and frequency.” Tr.

874-75 (referencing numerous medical records in which Plaintiff complained of headaches).

Further, the court noted the ALJ had not explained “how the stable appearance of the tumor in

MRIs is inconsistent with Dr. Sumrall’s opinion.” Tr. 874.

       In considering Dr. Sumrall’s treatment notes and opinions a second time the ALJ noted Dr.

Sumrall’s treating-physician status but discounted her opinion based on his determination that

“later treatment notes since 2016 [the year of the first ALJ decision] showed that [Plaintiff’s]

headache pain responded well to Percocet. (Exhibits 4F, 5F, 16 F, 19F, 23F-25F, and 28F).” Tr.

807; see Tr. 806. In considering the opinion of treating physician Dr. Lackey, the ALJ did not

expressly note his treating-physician status. The ALJ gave “little weight” to Dr. Lackey’s opinion

that Plaintiff’s headaches had kept her from being able to “sustain the physical or mental demands

of work at any level of skill or physician exertion on a regular or continuing basis since March

2014[.]” Tr. 807 (citing ex. 30F). The ALJ found the opinion unsupported by treatment records,

which showed headache pain was “improved with Percocet.” Id.

                                                29
    5:19-cv-02678-KDW           Date Filed 02/03/21       Entry Number 30        Page 30 of 33




       The court agrees with Plaintiff that the ALJ’s consideration of the opinion evidence is again

lacking. The ALJ fails to acknowledge an important part of Dr. Lackey’s April 4, 2019 opinion.

Dr. Lackey, Plaintiff’s primary care physician, characterizes Plaintiff’s headaches as severe and

notes they “require her to lie down and take prescription pain medication for relief. It takes several

hours before she can return to a baseline level of activity.” Tr. 1204. This is consistent with

Plaintiff’s testimony. Tr. 823-24 (indicating that, after taking Motrin or prescription medication

she has to “lie down for at least an hour” and that it takes half a day for her to be able to return to

normal activities). Dr. Lackey also explains that Plaintiff’s symptoms are “consistent with her

history of surgery for a brain tumor in June of 2013.” Tr. 1204.

       The ALJ properly noted the ultimate decision as to disability is reserved for the

Commissioner. However, the ALJ does not indicate how or whether he considered the portion of

Dr. Lackey’s opinion that explained that, even upon taking medication, Plaintiff must “lie down”

and take “several hours” before returning to activity. Tr. 1204. The ALJ’s general notation that

Plaintiff’s headache pain “improved with Percocet,” Tr. 807, does not respond to Dr. Lackey’s

opinion that Plaintiff was unable to function until the medication took effect. Further, Dr. Lackey

documented that Plaintiff’s headaches were worsening, see Tr. 1164, and that she had headaches

even during the clinical examinations, e.g., Tr. 1153, 1157, 1160, 1163, 1169, 1172, 1175, 1182.

The ALJ did not provide sufficient rationale for the rejection of Dr. Lackey’s opinion. Further, the

court is troubled that, in discounting Dr. Lackey’s opinion, he made no mention of Dr. Lackey’s

long-term treatment of Plaintiff. See Dowling, 2021 WL 203371, at *4.

       In reconsidering Dr. Sumrall’s opinion, the ALJ again found it significant that the tumor

had not increased in size. Tr. 807; cf. Tr. 30 (finding in first decision that the stable appearance of

the brain tumor to be “inconsistent with Dr. [Sumrall’s] opinion.”). However, the relevance of the

lack of increase in size is unclear, given that it is undisputed that the tumor was present and was

                                                  30
    5:19-cv-02678-KDW          Date Filed 02/03/21      Entry Number 30        Page 31 of 33




the cause of her headaches. Tr. 788. To the extent the ALJ is suggesting that the relative stability

of the tumor’s size post-brain-surgery is antithetical to debilitating headaches, the Fourth Circuit

has repeatedly held that “while there must be objective medical evidence of some condition that

could reasonably produce the pain, there need not be objective evidence of the pain itself or its

intensity.” Arakas, 983 F.3d at 95 (quoting Walker v. Bowen, 889 F.2d 47, 49).

       At bottom, the Fourth Circuit recently characterized the treating physician rule as “a robust

one” and explained that a treating physician's opinion “must be given controlling weight unless it

is based on medically unacceptable clinical or laboratory diagnostic techniques or is contradicted

by the other substantial evidence in the record.” Arakas, 983 F.3d at 107 (emphasis in original)

(citing Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987)). The ALJ’s rejection of the opinions

of long-time treating physicians Dr. Sumrall and Dr. Lackey is not supportable. The “other

substantial evidence” on which the ALJ focuses—that Plaintiff’s headache pain was eventually

relieved by the use of a narcotic pain reliever—does not adequately explain his discounting of the

opinions of the two opinion-providing sources who actually treated Plaintiff for years, nor does it

account for Dr. Lackey’s opinion that Plaintiff’s severe headaches “require her to lie down and

take prescription pain medication for relief[,]” which “takes several hours[.]” Tr. 1204.

       The Commissioner’s arguments to the contrary are unavailing. For example, the

Commissioner argues that Dr. Sumrall’s opinion was “not supported by the longitudinal evidence

of record.” Def. Br. 16. This argument is based on the findings of state agency psychologists Drs.

Hadley and Neboschick who found Plaintiff had “only mild difficulties in relation to activities of

daily living.” Def. Br. 16 (citing Tr. 67, 98-99). Dr. Hadley’s opinion, for example, is based only

on a review of medical records through November 2014. At the time she offered her opinion she

did not have the benefit of Dr. Sumrall’s or Dr. Lackey’s opinions. Further, the Commissioner’s

argument that Dr. Lackey’s opinion “was contrary to the medical evidence showing that her

                                                31
      5:19-cv-02678-KDW         Date Filed 02/03/21     Entry Number 30        Page 32 of 33




headaches significantly improved with medication,” Def. Br. 17, is similarly unavailing. As noted

above, that Plaintiff’s headache symptoms may have improved hours after taking medication is

not taking into account the evidence that Plaintiff’s headaches debilitated her for approximately

one-half of a day when she experienced them and took prescription medication to help alleviate

the pain.

        The court finds it appropriate to reverse and remand for further, expedited action by the

Commissioner. The ALJ is to consider all evidence, including all opinion evidence, paying heed

to the rule recently reiterated in Dowling that specific consideration must be given to all of the

factors of 20 C.F.R. §§ 404.1527(c)(2) and 416.927(c)(2). See Dowling, 2021 WL 203371. Further,

as noted above, the ALJ’s decision did not consider the nonexertional limitations brought about

by her headaches and the time required for treatment thereof. On remand, the ALJ should procure

evidence from a vocational expert in considering what impact those limitations have on Plaintiff’s

ability to work.

            B.     Consideration of other issues

        Because this matter is being remanded for consideration of the opinion evidence,

particularly that regarding Plaintiff’s headaches, the Commissioner is to further consider the other

allegations of error raised by Plaintiff concerning her mental RFC and the consideration of

Plaintiff’s subjective allegations.

IV.     Conclusion

        The court’s function is not to substitute its own judgment for that of the ALJ, but to

determine whether the ALJ’s decision is supported as a matter of fact and law. Based on the

foregoing, the court cannot determine that the Commissioner’s decision is supported by substantial

evidence. Plaintiff has requested that the court reverse the Commissioner’s decision with

instruction to order benefits, noting the remoteness of the time period and the available evidence.

                                                32
    5:19-cv-02678-KDW           Date Filed 02/03/21      Entry Number 30         Page 33 of 33




Pl. Br. 45-50. “While the Court certainly has the authority under certain circumstances to reverse

and award benefits, the preferred course is to reverse and allow the Commissioner to address the

matter on remand.” Saxon v. Colvin, No. CIV.A. 6:10-1144-RMG, 2013 WL 4051037, at *4

(D.S.C. Aug. 9, 2013). Because this matter has been pending for over six years and has already

been remanded once, the agency is directed to conduct an administrative hearing on remand and

to issue a decision by the Administrative Law Judge within 90 days and a final agency decision

within 120 days. While the court defers to the Commissioner regarding ALJ-assignment, the

Commissioner is encouraged to assign this matter to a different ALJ. Friend v. Saul, No. 3:19-CV-

00211 (KAD), 2020 WL 2475642, at *7 (D. Conn. May 13, 2020) (“The Court does not require,

but strongly encourages the Commissioner to assign a different ALJ to hear this matter on

remand.”). Should a further appeal to the district court be necessary, Plaintiff should designate this

case as related on the Civil Cover Sheet. The court hereby reverses the decision of the

Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g) and remands in accord with the

instructions set forth above.

       IT IS SO ORDERED.




February 3, 2021                                              Kaymani D. West
Florence, South Carolina                                      United States Magistrate Judge




                                                 33
